I114th CONGRESS2d SessionH. R. 6212IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Cartwright (for himself, Mr. Quigley, Mr. Tonko, Ms. Matsui, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Department of Energy to assess and score new and existing homes for the cost-effective reduction in the energy use, and for other purposes. 
1.Short titleThis Act may be cited as the Scoring Calculations for Our Residential Energy Act of 2016 or the SCORE Act of 2016.  2.Department of Energy Home Energy Score Program (a)In generalThe Secretary of Energy shall maintain a Home Energy Score Program to provide to homeowners and borrowers, on a voluntary basis at the request of the homeowner or borrower, a score document for the purpose of enabling the cost-effective reduction in the energy use of those homes. Score documents shall be available under the Program for both new and existing homes. A score document shall grade the home on its energy consumption for heating, cooling, water heating, and other variables the Secretary considers appropriate to enable achieving cost-effective reduction in the energy use of the home, so that it may be easily compared to other homes. The Program may include the alternate use of any comparable residential rating system, as approved by the Secretary of Energy through published guidelines. 
(b)AssessmentsThe Program shall provide for home assessments, conducted pursuant to a request by a homeowner or borrower in accordance with section 2(a), by assessors who hold a relevant qualifying credential approved by the Secretary of Energy, to collect energy use information during an approved walk-through of the home for the purpose of creating a score document for the home. (c)Score documentA score document under the Program shall include— 
(1)energy use information collected during an assessment described in subsection (b) for a home, differentiated by specific energy uses and provided on a relative scale based on benchmarks set within the Program; and (2)cost-effective recommendations of means to improve the score and energy efficiency of the home.  
3.DefinitionsIn this Act: (1)HomeThe term home means any permanent legal residence with a roof and walls which is not a mobile home, manufactured home, houseboat, camper van, recreational vehicle, apartment, hospital, assisted living facility, or office building. 
(2)Manufactured homeThe term manufactured home has the meaning given such term in section 603 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402). (3)ProgramThe term Program means the Home Energy Score Program maintained by the Department of Energy under section 2. 
(4)Score documentThe term score document means a document described in section 2(c). 